                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NAYELI ARROYO,                                       Case No. 18-cv-06356-SK
                                   8                     Plaintiff,
                                                                                              CONDITIONAL DISMISSAL
                                   9              v.

                                  10     FCA US LLC,                                          Regarding Docket No. 23
                                  11                     Defendant.

                                  12          The Court is advised that the parties have reached a tentative settlement of this case and
Northern District of California
 United States District Court




                                  13   expect to file a dismissal with prejudice no later than September 1, 2019. (Dkt. 18.) Therefore, IT
                                  14   IS HEREBY ORDERED that this cause of action is dismissed without prejudice; provided,
                                  15   however that if any party hereto shall certify to this Court, on or before September 1, 2019, with
                                  16   proof of service thereof, that the agreed consideration for said settlement has not been delivered
                                  17   over, the foregoing order shall stand vacated and this cause shall forthwith be restored to the
                                  18   calendar to be set for trial. If no certification is filed, after passage of September 1, 2019, the
                                  19   dismissal shall be with prejudice.
                                  20          The case management conference scheduled for June 3, 2019, at 1:30 p.m. is hereby
                                  21   VACATED.
                                  22          IT IS SO ORDERED.
                                  23   Dated: May 31, 2019
                                  24                                                     ______________________________________
                                                                                         SALLIE KIM
                                  25                                                     United States Magistrate Judge
                                  26
                                  27

                                  28
